       Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 1 of 20 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
               Case Number:__________________-CIV-_____________________

RAYMOND T. MAHLBERG,
       Plaintiff,
v.

THE HAAGEN-DAZS SHOPPE COMPANY INC.,
       Defendant.
________________________________/

                     COMPLAINT FOR PERMANENT INJUCTIVE RELIEF

       COMES NOW, Plaintiff Raymond T. Mahlberg (“Plaintiff “or “Mahlberg”), by and

through undersigned counsel, files this Complaint for Permanent Injunctive Relief pursuant to Title

III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189

(“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations. Plaintiff state as

follows:

                        INTRODUCTION AND NATURE OF THE ACTION

       1. This Court has jurisdiction over this case based on federal question jurisdiction, as

provided in 28 U.S.C. §1331 and the provisions of the ADA.

      2. Plaintiff is a visually-impaired and legally blind person (disabled) who requires

assistance through screen-reading software to read website content using his computer. Plaintiff

uses the term “blind” or “visually impaired” as legally blind. Disable as defined by ADA and

Amendment acts of 2008, 42 USC §12101 (ADAAA).




                                                1
       Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 2 of 20 PageID 2




        3. In the statutory text, Congress determined that "individuals with disabilities continually

encounter various forms of discrimination," including "communication barriers". 42 U.S.C. §

12182(a).

        4. Defendant’s adjunct website https://www.haagendazs.us specifically the Florida

website (the “Website” or “Defendant’s website”) is not fully or equally accessible to blind or

visually impaired consumers in violation of the “ADA.” As a result, Plaintiff seeks a permanent

injunction to cause a change in Haagen Dazs Shoppe Company Inc. (“Defendant” or “Haagen-

Dazs ”) policies, practices and procedures so that Defendant’s website will become, and remain,

accessible to blind. Plaintiff seeks injunctive relief, attorneys’ fees and costs, including, but not

limited to, court costs and expert fees, pursuant to Title III of the Americans with Disabilities Act

of 1990, as amended, 42 U.S.C. §§s 12181-12189 (“ADA”) and 42 U.S.C. 2000a-3(a). See also

28 U.S.C. 2201 and 2202 as well as ADA 28 CFR Part 36 Regulations.

        5. Plaintiff is unaware of the true names, identities, and capacities of all responsible parties

(defendants) being sued. Plaintiff will seek leave to amend this complaint to allege the true names

and capacities if and when ascertained. Plaintiff is informed and believes, and thereupon alleges,

that each Defendant sued is legally responsible in some manner for the events and happenings

alleged herein and that each of Defendant sued here proximately caused injuries and damages to

Plaintiff as set forth below.

        6. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices to

overcome barriers in communicating with people who have visual and hearing impairments,

among other things. See 42 U.S.C. 12103(1).

        7. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's Title

III regulations require public accommodations to "furnish appropriate auxiliary aids and services



                                                   2
        Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 3 of 20 PageID 3




where necessary to ensure effective communication with individuals with disabilities." 28 C.F.R.

§ 36.303(c)(1). The regulations specifically list "screen reader software," "magnification

software," and "accessible electronic and information technology" as among the auxiliary aids

that the statute requires. 28 C.F.R. § 36.303(b)(2).

        8. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments

Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design, construct, maintain,

and operate its https://www.haagendazs.us to be fully and equally accessible to and independently

usable by Plaintiff, constitutes in Defendant’s denial of full and equal access to its website, and

therefore denial of its products and services offered thereby in conjunction with its physical

location(s), resulting in a violation of Plaintiff’s rights under the Americans with Disabilities Act

(“ADA”).

        9. Defendant’s website is https://www.haagendazs.us. The Defendant owns and operates

the Websites, the mobile application for e-commerce and several https://www.haagendazs.us ice-

cream shoppes that are located in Florida.

        10. Plaintiff Raymond T. Mahlberg, a blind veteran of the U.S. military, residing in

Orlando, Florida brings this action under the Americans with Disabilities Act in Federal Court.

        11. Blind and visually impaired citizens must use screen reading software 1 or other

assistive technologies in order to access website content.

        12. Plaintiff cannot use his computer and mobile device browser without the assistance of

appropriate and available screen reader software to understand websites.




1
 “screen reader” is a software application that enables people with severe visual impairments to use a computer.
Screen readers work closely with the computer's Operating System (OS) to provide information about icons, menus,
dialogue boxes, files and folders.


                                                       3
       Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 4 of 20 PageID 4




        13. Defendant’s website contains digital source code barriers where screen-readers for the

blind do not work.

        14. This case arises out of the fact that Defendant Haagen-Dazs has operated its business

in a manner and way that effectively excluding individuals who are visually impaired from access

to Defendant websites https://www.haagendazs.us based upon Defendant’s failure to provide

auxiliary aids and services for effective communications.

        15. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

        16. Plaintiff, a legally blind person, is impeded to access and communicate with Defendant

effectively and timely such that allowing access to Defendant’s various business locations; as

such impediment as rendered Defendant’s physical places of accommodation not fully accessible

to the visually impaired.

        17. Plaintiff has attempted to access Defendant’s Website in the past and intends to

continue to attempt to access Defendant’s Websites https://www.haagendazs.us and mobile e-

commerce application as a service and benefit provided by the Haagen-Dazs Shoppe Company.

        18. However, unless Defendant is required to eliminate the access barriers at issue and

required to change its policies so that access barriers do not reoccur on Defendant’s Website

https://www.haagendazs.us, Plaintiff will continue to be denied full access to Haagen-Dazs’

website.

                                JURISDICTION AND VENUE

        19. Plaintiff resides in Orlando, Florida. Defendant has shops throughout the State of

Florida. Defendant conducts and continues to conduct a substantial and significant amount of

business in this District.




                                                 4
       Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 5 of 20 PageID 5




       20. Venue is proper pursuant to 28 U.S.C. §1391, in the Middle District of Florida where

defendant resides and a substantial part of the events giving rise to the claims occurred. Personal

jurisdiction exists when the Defendant purposefully availed itself of the conducting activities

within the forum State.

       21. Plaintiff’s claims asserted herein arose in this judicial district.

       22. Plaintiff is a resident of Orlando, FL 32817. Plaintiff was told that there is a Haagen-

Dazs’s shop in his area.

       23. This is an action injunctive relief pursuant to Title III of the Americans with Disabilities

Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 C.F.R. § 36.201 and to prevent discrimination which

includes equal access and effective communications with Defendant’s business. This Court has

jurisdiction under 28 U.S.C. §§ 1331 and 1343.

       24. Defendant is subject to personal jurisdiction in this District. Defendant has been and is

committing the acts or omissions alleged herein in the Middle District of Florida that caused injury,

and violated rights prescribed by the ADA to Plaintiff. A substantial part of the acts and omissions

giving rise to Plaintiff’s claims occurred in the Middle District of Florida. Specifically, on several

separate occasions, Plaintiff has been denied the full use and enjoyment of the facilities, goods,

and services of Defendant’s website in Florida. The access barriers Plaintiff encountered on

Defendant’s website have caused a denial of Plaintiff’s full and equal access multiple times in the

past, and now deter Plaintiff on a regular basis from accessing Defendant’s website. Plaintiff would

like to become Defendant’s patron and access the Defendant’s website in the near future but the

barriers Plaintiff encountered on Defendant’s website have impeded Plaintiff’s full and equal

enjoyment of goods and services offered at Defendant’s brick-and mortar stores. Defendant




                                                   5
       Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 6 of 20 PageID 6




Haagen-Dazs Shoppe Company Inc is authorized to conduct, and is conducting, business within

the State of Florida and within the jurisdiction of this court.

                                           THE PARTIES

          25. Plaintiff Mahlberg, is a resident of the State of Florida. Plaintiff resides in Orlando.

Mahlberg is legally blind, and a member of a protected class under the ADA. Whereby, he has a

disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations implementing the ADA

set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602, §802(h). Plaintiff suffered an assault

to the back of his head in 2004 which caused damage and atrophy of the optic nerve, and as a

consequence, is legally blind. Plaintiff is a legally blind individual who has a physical impairment

that substantially limits the major life activity of seeing. Accordingly, he has a disability within

the meaning of 42 U.S.C. § 12102 and 28 C.F.R. § 35.104. Plaintiff is a qualified individual with

a disability within the meaning of 42 U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. §

35.104.

       26. Plaintiff cannot use the computer without the assistance of a screen reader software.

Mahlberg is a proficient user of the JAWS screen-reader to access the internet." JAWS, or "Job

Access With Speech," Voiceover (Apple’s screen reader) or NVDA (Windows’s screen reader)

are the most popular screen reading software for computers and mobile phones. For screen-reading

software to work, the information on a website must be capable of being rendered into text.

Usually, this means that graphics and embedded hyperlinks must include alternative text (known

as "alt-text")—a description of the image that appears when a cursor floats over it or screen-reading

software detects it.

          27. Haagen-Dazs Shoppe Company Inc. is a Foreign Profit Corporation from Arlington

Virginia. Defendant is the owner and operator of a chain of hundreds of ice-cream stores under the



                                                   6
       Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 7 of 20 PageID 7




brand name Haagen-Dazs. The Haagen-Dazs company produces and distributes ice-cream to its

shops and distributors in Florida.

       28. Upon information and belief, at all times material hereto, Defendant Haagen-Dazs

Shoppe Company owns, operates, and/or manages the day-to-day affairs of Haagen-Dazs ice-

cream stores and kiosks which are operating within Orlando in the State of Florida. Defendant’s

store are public accommodations pursuant to 42 U.S.C. § 12181(7)(E).

       29. Plaintiff believes, and thereon alleges, that defendant Haagen-Dazs corporate affiliates

and/or related entities, actively engaged in the sale of ice-cream in various states throughout the

country, including Florida.

       30. Plaintiff is further informed that said companies are organized and existing under, and

by virtue of, the laws of the state of Virginia. Defendant’s headquarters and principal corporate

offices located in Arlington, Virginia. Said Defendant entities will hereinafter collectively be

referred to as “Haagen-Dazs” or, where appropriate, “Defendant.”

                                             FACTS

       31. Defendant is defined as a “Place of Public Accommodation" within meaning of Title

III because Defendant is a private entity which owns and/or operates “[A] bakery, grocery store,

clothing store, hardware store, shopping center, or other sales establishment,” 42 U.S.C.

§12181(7)(E) and 28 C.F.R. §36.104(5).

       32. Each of Defendant Haagen-Dazs stores are open to the public and each is a Place of

Public Accommodation subject to the requirements of Title III of the ADA and its implementing

regulation as “[A] … other sales establishment,” as defined by 42 U.S.C. §12181(7)(E); §12182,

and 28 C.F.R. Part 36.

       33. Haagen-Dazs offer ice-cream for sale to the general public.



                                                7
       Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 8 of 20 PageID 8




       34. Defendant has control over its website content, design and source-code, and/or operates

his web pages, including image and data content. Defendant owns and operate the domain name

https://www.haagendazs.us that is configured for use by mobile devices such as smartphones, as

well as regular computer laptops and desktops to access Defendant’s website.

       35. One of the functions of Defendant’s website (available to browse in mobile or computer

version) is to provide the public information on the various locations of Defendant’s stores that

sell ice-cream. The other function of the website is to sell Defendant’s products.

       36. Defendant also offers e-commerce mobile application (app) to the general public from

which offer rewards and redeemable points in ice-cream and toppings. Defendant’s app allows

mobile device users to shop through a connection to network and cellular connection so that users

can connect to the shop and redeem the points with products. As such, it has subjected itself to the

ADA because Defendant’s app is offered as a tool to promote and communication tool to its

products and services from its brick and mortar stores, which are places of public accommodation.

       37. Defendant’s Website is offered by Defendant as a way for the public to communicate

with Haagen-Dazs’s ice-cream products. Defendant’s Website also permits the public to register

and create an account allows the general public to order and purchase ice-cream products provides

information about its products, and (among other things) provides: customer service, locate a shop.

       38.Plaintiff would like to be able to pre-shop the Defendant’s stores to determine whether

certain items are available at the stores before he leaves home. He would like to take advantage of

special sales in store that he would like to locate the nearest store from his home or at real-time

location when not at home.




                                                 8
       Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 9 of 20 PageID 9




       39. The Website is an integral part of the goods and services offered by Defendant’s store,

because website and physical stores are heavily integrated, since the website allows the public the

ability to locate Defendant’s stores, retail locations that sells ice-cream.

       40. The website is an extension of defendant’s physical stores. By this nexus, between the

store and the Website is characterized as a Place of Public Accommodation pursuant to Title III,

42 U.S.C. §12181(7)(E) of the ADA.

       41. Plaintiff is a customer of Haagen-Dazs stores since his intent to continue visiting a

Haagen-Dazs ice-cream store. Plaintiff through his inquiries he learned there are some Haagen-

Dazs’s stores in his area.

       42. As a result of Plaintiff being legally blind, before he embarks on any venture from his

home, he studies the location where he is seeking to patronize through using the internet. In the

case of Plaintiff’s investigation of Haagen-Dazs’ store locations, Plaintiff went to Defendant’s

website to learn (1) how to navigate to and from Haagen-Dazs’ store locations open in his area;

(2) the cost of ice-cream products; (3) times and hours of operation Haagen-Dazs’s stores in his

area, so he can arrange transportation with the intent of purchasing Haagen-Dazs’s ice-cream

merchandise; (4) products exclusive online deals and information; (5) register online (create an

account); (6) read the privacy policy; (7) find and read the notice of accessibility.

       43. Like most consumers, Plaintiff accesses numerous websites at a time to compare quality

and prices.

       44. During Plaintiff’s several visits to the website using JAWS and NVDA (computer) and

Voiceover (cell-phone browsing) occurring in June 2, 2020 and the last in October 5, 2020, the

plaintiff encountered multiple access barriers that denied the plaintiff full and equal access to the

facilities, goods and services offered to the public and made available to the public; and that denied



                                                   9
     Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 10 of 20 PageID 10




the plaintiff the full enjoyment of the facilities, goods, and services of the Website, as well as to

the facilities, goods, and services of Defendant’s locations in Florida, specially near his home.

       45. Plaintiff was impeded to patronize Haagen-Dazs’s stores by Plaintiff being unable to

learn about Haagen-Dazs’ location addresses, hours, ice-cream products and offers available

online for sale, and the ability to create an online account, read the Return and Privacy Policy,

among other things readily available to sighted individuals.

       46. Following communications with Defendant’s representative, Plaintiff attempted to

utilize Defendant’s Website as instructed by Defendant’s representative.

       47. Defendant’s Website was inaccessible, so Plaintiff could not (among other things):

               a.       Find out about Haagen-Dazs ice-cream products available online or at the

               store;

               b.       Locate Haagen-Dazs’s stores near Plaintiff’s home;

               c.       Learn about buying Haagen-Dazs’s ice-cream, since Plaintiff consumes ice-

               cream on a regular basis;

               d.       Plaintiff attempted to locate an “Accessibility Notice” on Defendant’s

               computer website which would direct him to a webpage with contact information

               for disabled individuals who have questions, concerns, or who are having

               difficulties communicating with the business. However, Plaintiff was unable to do

               so because no such link or notice was provided on Defendant’s website.

                          AMERICAN WITH DISABILITIES ACT

       48. The failure to access the information needed precluded Plaintiff’s ability to patronize

Haagen-Dazs’ stores because, as a blind individual, Plaintiff needs to plan his outings out in detail

in order to have the proper financing for a venture, and insure that he arrives at a given location.



                                                 10
       Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 11 of 20 PageID 11




         49. Title III provides that “no individual shall be discriminated against on the basis of

disability” in “any Place of Public Accommodation.” 42 U.S.C. § 12182(a). As defined in Title

III, the term “public accommodation” includes a “store and sales establishment” Id. § 12181(7)(E).

Defendant Haagen-Dazs Corporation owns and operates stores, Haagen-Dazs.

         50. Technology evolves, in these days, consumers are doing most of their shopping online.

Defendant’s provision of an e-commerce website is an essential part of the services offered and is

no different than the customer service to the public as part of Haagen-Dazs’ stores services,

privileges and benefit to the public.

         51. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and services

where necessary to ensure effective communication with individuals with disabilities.”

         52. By this nexus, the website https://www.haagendazs.us is characterized as an intangible

service, privilege and advantage provided by Haagen-Dazs a Place of Public Accommodation as

defined under the ADA, and thus its websites and mobile application are an extension of Haagen-

Dazs services, privileges and advantages made available to the general public by Defendant

through its retail brick and mortar stores.

         53. Defendant’s Website is not designed with substantial consideration for WCAG,

Accessible Rich Internet Applications (ARIA) software language and Universal design 2. The

World Wide Web Consortium (the principal standards-setting body for the web) has issued a set




2
 Following universal design principles in creating a website provides access to all users regardless of their abilities,
their disabilities, or the limitations of their equipment and software. Washington University. “Universal design is the
design of products and environments to be usable by all people, to the greatest extent possible, without the need
for adaption or specialized design.” Kalbag, Laura (2017).


                                                          11
     Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 12 of 20 PageID 12




of "Web Content Accessibility Guide-lines" (WCAG) to assist developers in making their websites

accessible to blind people and other individuals with disabilities.

       54. Plaintiff’s expectation of participating in Haagen-Dazs’s website, services, rewards

and privileges was eliminated since he could not access Defendant’s https://www.haagendazs.us

website at all to avail himself of the latest services which Defendant offers to the public.

       55. The access barriers Plaintiff encountered on Defendant’s website have caused a denial

of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a regular

basis from accessing Defendant’s website https://www.haagendazs.us.

       56. Plaintiff would like to become Defendant’s patron and access the Defendant’s website

and mobile application in the near future but the barriers Plaintiff encountered on Defendant’s

https://www.haagendazs.us website has impeded Plaintiff’s full and equal enjoyment of goods and

services offered at Defendant’s brick-and mortar stores.

       57. The fact that Plaintiff could not access the Defendant’s Website and could not

comprehend the electronic pages contained therein, left Plaintiff excluded from accessing Haagen-

Dazs’ stores, goods and services available from Defendant and further left him with the feeling of

segregation, rejection, isolation, and unable to participate in his own business affairs (such as

in this case purchasing ice-cream) in a manner equal to that afforded to others who are not similarly

disabled.

       58. Plaintiff’s inability to fully use Defendant’s Website therein has hindered, impeded

and inhibited Plaintiff’s access to Defendant’s physical store locations. Plaintiff has suffered as a

result and has suffered particularized harm and an injury in fact.

       59. Plaintiff cannot make proper arrangements for transportation of himself to the Haagen-

Dazs’ store locations without the ability to know in advance the Haagen-Dazs’ goods and services



                                                 12
      Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 13 of 20 PageID 13




which service is available online through Defendant’s Website. Plaintiff also faces a great degree

of uncertainty of how to physically travel to Defendant Haagen-Dazs’ store location. Plaintiff is

effectively denied the ability to physically travel to Defendant Haagen-Dazs’ store.

        60. Plaintiff has a concrete plan to purchase Haagen-Dazs’ ice-cream products when he is

treated like other members of the public. Consequently, the Plaintiff is unable to determine the

cost of Defendant’s goods and services, including becoming informed about the Haagen-Dazs’

products available for purchase.

        61. By denying Plaintiff the opportunity to comprehend Haagen-Dazs’ website therein due

to Plaintiff’s disability (visual impairment), Defendant has denied Plaintiff the opportunity to

participate in or benefit from Defendant’s goods and services as afforded to the public.

        62. Plaintiff will suffer continuous and ongoing harm from Defendant’s omissions,

policies, and practices set forth herein unless enjoined by this Court.

        63. On information and belief, Defendant has not offered any form of website in an

accessible format for blind or visually impaired individuals.

        64. Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

privileges, advantages, and accommodations provided at its stores and authorized retailers.

        65. All Public Accommodations must ensure that their Places of Public Accommodation

provide Effective Communication for all members of the general public, including individuals

with disabilities.

        66. On information and belief, Defendant is aware of the common access barriers and

barriers to effective communication within its Website and the electronic pages/data therein which

prevent individuals with disabilities who are visually impaired from the means to comprehend the

information presented therein.



                                                 13
        Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 14 of 20 PageID 14




         67. Defendant and alike retailers are fully aware of need to provide full access to all visitors

to its Website as Department of Justice published several communications stating that the website

is an auxiliary-aid of the physical stores and must be accessible. (September 25, 2018 letter from

Assistant Attorney General) and Title III ADA 28 C.F.R. § 36.303.

         68. Binding case law increasingly recognize that private entities are providing goods and

services to the public through the websites that operate as “Places of Public Accommodation”

under Title III.

         69. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

website and avail themselves of the same privileges. Thus, the Plaintiff has suffered discrimination

due to Defendant’s failure to provide a reasonable accommodation for Plaintiff’s disability.

         70. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

alleged hereinabove and this suit for injunctive relief is his only means to secure adequate redress

from Defendant’s unlawful and discriminatory practices.

         71. Notice to Defendant is not required as a result of Defendant’s failure to cure the

violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28 U.S.C. §§ 2201,

2202.

         72.   The Website is also a Place of Public Accommodation pursuant to 42 U.S.C.

§12181(7)(E) as the public can purchase Haagen-Dazs’ merchandise online through the Website

(which meets the definition of “sales establishment‟).

         73. The Department of Justice has provided useful guidance regarding website accessibility

under the ADA, and the binding and persuasive case law in this district has applied the Web

Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.




                                                   14
     Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 15 of 20 PageID 15




       74. Types of website source-code programming errors include (but are not limited to)

source-code errors which are easily identifiable and are prone to making the website inaccessible,

that create empty headings and text fields that create confusion for a user that rely on the “TAB”

key to navigate a web page.

       75. A sampling review of just part of it revealed that the Website is not functional for users

who are visually impaired. The Website contains several types of errors, easily identifiable and

correctable, which occur throughout the Website such as:

        a. Each a element must contain text or an img with an alt attribute. WCAG 2.0 F89.

        b. HTML form control has no accessible name. WCAG 2.0 F65.

        c. Clickable controls should be keyboard accessible. WCAG 2.0 A F15.

        d. The visual label must appear in the accessible name of links and controls. WCAG

            2.0 F96.

        e. Duplicate id - the same ID is used on more than one element. WCAG 2.0 A 411.

       76. More violations may be present on webpages of the Website, and they will be

determined and proven through the discovery process and expert audit.

       77. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C.

§§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

       78. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

reasonable fee for services in the prosecution of this cause, including costs and expenses incurred.

Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by Defendant

Haagen-Dazs.




                                                15
     Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 16 of 20 PageID 16




   COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

       79. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate subtitle

A of Title III of the ADA, which prohibits discrimination on the basis of disability by Public

Accommodations and requires Places of Public Accommodation to be designed, constructed, and

altered in compliance with the accessibility standards established by Part 36 Regulation.

       80. Defendant’s Website has not been designed to interface with the widely and readily

available technologies that can be used to ensure effective communication.

       81. As delineated above and pursuant to 42 U.S.C. §12181(7)(E), Defendant is a Public

Accommodation under the ADA because it owns and/or operates the https://www.haagendazs.us

website which is defined within §12181(7)(E), and is subject to the ADA.

       82. In addition, Defendant’s representatives within its store locations have referred

customers to Defendant’s Website. By Defendant’s representatives referring the public/visually

impaired individuals to its Website for basic information needed to shop at a Haagen-Dazs’ store,

instead of providing such information at the physical store locations, the Website has been

rendered an integral part of Defendant’s physical store locations. Thus, the failure of that Website

contained therein to be accessible to visually impaired individuals impedes visually impaired

individuals (such as Plaintiff) from access to Defendant’s physical store locations.

       83. The ADA applies to the Defendant’s Website, as the Website is a Place of Public

Accommodation for the following reasons: (1) the statutory construction of the ADA demonstrates

its applicability is not limited to physical “brick and mortar” locations; (2) Congress‟ intent was

for the ADA to be responsive to changes in technology; and (3) the Department of Justice has

interpreted the ADA to apply to websites.




                                                16
     Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 17 of 20 PageID 17




       84.    No notice is required because under Title III of the ADA, 42 U.S.C. §

12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a class of

individuals with disabilities an opportunity to participate in or benefit from the goods, services,

facilities, privileges, advantages, or accommodation, which is equal to the opportunities afforded

to other individuals.

       85. Unlawful discrimination includes “a failure to make reasonable modifications in

policies, practices, or procedures, when such modifications are necessary to afford such goods,

services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

unless the entity can demonstrate that making such modifications would fundamentally alter the

nature of such goods, services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §

12182(b)(2)(A)(II).

       86. Unlawful discrimination also includes “a failure to take such steps as may be necessary

to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

treated differently than other individuals because of the absence of auxiliary aids and services,

unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

the good, service, facility, privilege, advantage, or accommodation being offered or would result

in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(III).

       87. Defendant is in violation of the ADA by creating barriers for individuals with

disabilities who are visually impaired and who require the assistance of interface with screen reader

software to comprehend and access websites and electronic documents. These violations are

ongoing.




                                                 17
     Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 18 of 20 PageID 18




       88. As a result of the inadequate development and administration of Defendant’s Website,

Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and §12188, also 28 C.F.R.

§36.501 to remedy the discrimination.

       89. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant Plaintiff

Mahlberg injunctive relief; including an order to:

             a)       Require Defendant take the necessary steps to make the Website readily

             accessible to and usable by visually impaired users, and during that time period

             prior to the https://www.haagendazs.us website’s being readily accessible, to

             provide a temporary alternative method for individuals with visual impairments

             to access the information available on the Website until such time that the

             requisite modifications are made. Title III American with Disabilities Act Part

             36 Regulation.

             b)   Require Defendant to provide periodic maintenance of the accessible

             website thru the appropriate auxiliary aids such that individuals with visual

             impairments will be able to always receive effectively communication with the

             Website for purposes of viewing and locating Haagen-Dazs’ stores and becoming

             informed of and signing up for Haagen-Dazs’ ice-cream products online, and of

             viewing electronic documents provided to the public within Defendant’s Website.

             c) During the time period prior to the Website’s being designed to permit

             individuals with visual impairments to effectively communicate, requiring

             Defendant to provide an alternative method for individuals with visual

             impairments to effectively communicate so they are not impeded from obtaining




                                                18
     Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 19 of 20 PageID 19




             the goods and services made available to the public. Title III ADA Part 36

             Regulation.

       90. For all of the foregoing, the Plaintiff has no adequate remedy at law.

                                    DEMAND FOR RELIEF

       WHEREFORE, Plaintiff RAYMOND T. MAHLBERG hereby demands judgment

against Defendant “Haagen-Dazs Shoppe Company Inc” and requests the following injunctive

relief permanently enjoin Defendant from any practice, policy and/or procedure which will deny

Plaintiff equal access to, and benefit from Defendant’s services and goods, as well as the Court:

   a. That the Court issue a Declaratory Judgment that determines that the Defendant’s websites

   at the commencement of the subject lawsuit is in violation of Title III of the Americans with

   Disabilities Act, 42 U.S.C. § 12181 et seq.;

   b. That the Court enter an Order directing Defendant to continually update and maintain their

   computer and mobile version of the defendant’s websites to ensure that it remains fully

   accessible to and usable by visually impaired individuals;

   c. That the Court issue an Injunctive relief order directing Defendant to alter their website to

   make it accessible to, and useable by, individuals with disabilities to the full extent required by

   Title III of the ADA;

   d. A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504 (a) which

   directs Defendant to take all steps necessary to brings its mobile e-commerce application into

   full compliance with the requirements set forth in the ADA, and its implementing regulations,

   so that its mobile application is fully accessible to blinds individuals,




                                                  19
     Case 6:20-cv-01879 Document 1 Filed 10/12/20 Page 20 of 20 PageID 20




   e. That the Court enter an Order directing Defendant to evaluate and neutralize their policies

   and procedures towards persons with disabilities for such reasonable time so as to allow

   Defendant to undertake and complete corrective procedures;

   f. Further requests the Court to retain jurisdiction for a period to be determined to ensure that

   Defendant has adopted and is following an institutional policy that will in fact cause Defendant

   to remain fully in compliance with the law;

   g. That the Court enter an award of attorney’s fees, costs and litigation expenses pursuant to

   42 U.S.C. § 12205; and Title III of the ADA Section 36.505.



                                             Respectfully submitted,

Dated this 12th day of October 2020.


                                              s/Acacia Barros
                                              Attorney for Plaintiff
                                              ACACIA BARROS, P.A.
                                              Acacia Barros, Esq.
                                              FBN: 106277
                                              11120 N. Kendall Dr., Suite 201
                                              Miami, Florida 33176
                                              Tel: 305-639-8381
                                              ab@barroslawfirm.com




                                    CERTIFICATE OF SERVICE

             I hereby certify that on this 12th day of October 2020 that the foregoing document has

been filed     using CM/ECF            system and     will   be      served via     email     when

Defendant/Defendant’s counsel enters an appearance.




                                                 20
